Citation Nr: 0906966	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-34 228	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

1. Entitlement to an initial rating higher than 30 percent 
before December 27, 2006, and an initial rating higher than 
70 percent from December 27, 2006, for post-traumatic stress 
disorder.  

2. Entitlement to an effective date before June 28, 1999, for 
the grant of service connection for post-traumatic stress 
disorder.  

3. Entitlement to a rating higher than 20 percent for 
bilateral hearing loss.  

4. Entitlement to a total disability rating for compensation 
based on individual unemployability before May 26, 2007. 


REPRESENTATION

Veteran represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1961 to May 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in August 2005 and in April 
2008 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  

In February 2009, the Veteran canceled the scheduled hearing 
before the undersigned Veterans Law Judge. 


FINDING OF FACT

In February 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran, 
through his representative, that he was withdrawing his 
appeal on the claims for: an initial rating higher than 30 
percent before December 27, 2006, and an initial rating 
higher than 70 percent from December 27, 2006, for post-
traumatic stress disorder; an effective date before June 28, 
1999, for the grant of service connection for post-traumatic 
stress disorder; a rating higher than 20 percent for 
bilateral hearing loss; and a total disability rating for 
compensation based on individual unemployability before May 
26, 2007.   






CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal 
have been met on the claims for: an initial rating higher 
than 30 percent before December 27, 2006, and an initial 
rating higher than 70 percent from December 27, 2006, for 
post-traumatic stress disorder; an effective date before June 
28, 1999, for the grant of service connection for post-
traumatic stress disorder; a rating higher than 20 percent 
for bilateral hearing loss; and a total disability rating for 
compensation based on individual unemployability before May 
26, 2007.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the veteran or by his authorized 
representative.  38 C.F.R. § 20.204.  

In February 2009, the Board received, via facsimile, written 
correspondence from the Veteran, through his representative, 
indicating his desire to withdraw his pending appeal on all 
issues, namely, an initial rating higher than 30 percent 
before December 27, 2006, and an initial rating higher than 
70 percent from December 27, 2006, for post-traumatic stress 
disorder; an effective date before June 28, 1999, for the 
grant of service connection for post-traumatic stress 
disorder; a rating higher than 20 percent for bilateral 
hearing loss; and a total disability rating for compensation 
based on individual unemployability before May 26, 2007. 

Accordingly, the Board does not have appellate jurisdiction 
to review the claims. 

                                                                  
(The Order follows on the next page.).





ORDER

The appeal is dismissed on the following claims: an initial 
rating higher than 30 percent before December 27, 2006, and 
an initial rating higher than 70 percent from December 27, 
2006, for post-traumatic stress disorder; an effective date 
before June 28, 1999, for the grant of service connection for 
post-traumatic stress disorder; a rating higher than 20 
percent for bilateral hearing loss; and a total disability 
rating for compensation based on individual unemployability 
before May 26, 2007.



	____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


